Citation Nr: 0725427	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The medical evidence of record shows that the veteran's 
hypertension is related to his service-connected 
post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for hypertension, to include as 
secondary to service-connected PTSD, as the Board is taking 
action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for hypertension, to include as secondary to 
service-connected PTSD, and that service connection has been 
established for PTSD.

A March 1980 private medical report gave a diagnosis of 
hypertension.  The medical evidence of record shows that 
hypertension has been consistently diagnosed since March 
1980.

In an addendum to a September 2003 VA medical report, a VA 
physician stated that

[t]he [veteran's] PTSD has caused 
persistent, severe anxiety and 
hypervigilance.  I believe his combat 
experiences have directly contributed to 
his hypertension.  The [veteran] had 
hoped for a dramatic decrease in symptoms 
following his retirement.  He has not 
experienced this because the anxiety he 
would like to reduce continues to be 
produced by intrusive memories and images 
of combat.  Essentially he has 
internalized the combat experience to the 
point that he is no longer free of it, 
night or day.  This ongoing stress has 
likely led to the outpouring into this 
body of stress hormones which has caused 
the increase in blood pressure.

The medical evidence of record shows that the veteran's 
hypertension is related to his service-connected PTSD.  The 
veteran has a current diagnosis of hypertension.  
Furthermore, the only medical evidence of record that 
addresses the etiology of the veteran's hypertension is the 
addendum to the September 2003 VA medical report.  This 
addendum stated that the veteran's hypertension was related 
to his PTSD.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's hypertension is related to a 
service-connected disability and therefore, service 
connection for hypertension is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


